Title: From Alexander Hamilton to James McHenry, 25 September 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York Sepr. 25th 1799
          
          Upon looking over the letters which I have received of from Col. Bentley I find in one of them Mr. Call recommended, in one of them, as worthy of a Lieutenancy. No mention is made of Mr. Hall—I presume It appears therefore that but one person has been nominated, and that the person name of that person is Call—
          With great respect
        